Citation Nr: 0016823	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability as secondary to the service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.  

3.  Entitlement to a total disability rating based on 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957, November 1962 to January 1963, December 1963 to June 
1964, July 1965 to July 1968 and December 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

Initially, the Board notes that after the RO issued a 
December 1998 Statement of the Case and before the appeal was 
certified for consideration by the Board in August 1999, 
additional evidence, which is not duplicative and is relevant 
to the three issues on appeal, was received.  Although the 
representative has waived the veteran's right to have the RO 
initially consider additional evidence submitted after the 
case was received at the Board, no such waiver has been 
submitted with respect to the evidence submitted before the 
certification of the appeal.  Therefore, in accordance with 
the provisions of 38 C.F.R. § 19.31 (1999), the RO must issue 
a Supplemental Statement of the Case addressing this 
evidence.

As a preliminary matter, the Board finds that the claims for 
an increased evaluation for PTSD and entitlement to a TDIU 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  As a result, VA has a duty to assist the 
appellant in the development of the facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a).

The veteran maintains that his service-connected PTSD has 
increased in severity since the June 1998 VA examination as a 
result of such symptoms as flashbacks, nightmares and 
thoughts of harming himself.  In support of this assertion, 
the Board notes that the veteran was hospitalized in August 
1999 as a result of an increase in symptoms associated with 
his PTSD.  

In addition, in his Substantive Appeal, received by the RO in 
January 1999, the veteran maintained that he had been 
accepted into a PTSD clinic at the Salem, Virginia VA Medical 
Center (VAMC).  As these records may be potentially relevant 
to the claims of an increased evaluation for the service-
connected PTSD and entitlement to a TDIU, they should be 
obtained.  

The Board further notes that in written argument submitted in 
October 1999, the representative has alleged that a Social 
Security Administration (SSA) determination of 
unemployability is pertinent to VA's decision on the same 
issue.  Although the representative has not specifically 
alleged that the veteran has been awarded SSA disability 
benefits based on service-connected disability, further 
development to determine if SSA has records pertinent to the 
issues on appeal should be undertaken.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be furnished with 
a Supplemental Statement of the Case 
addressing the evidence received since 
the issuance of the Statement of the 
Case.  The development ordered below need 
not be performed to the extent that it 
relates to a benefit fully granted in the 
Supplemental Statement of the Case. 

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
the claims for an increased evaluation 
for PTSD and for TDIU, to include any 
records from the VAMC in Salem, Virginia.  
After obtaining any necessary releases, 
the RO should attempt to obtain a copy of 
all treatment records identified by the 
veteran, which have not been previously 
obtained. 

3.  The RO should also request the 
veteran to indicate whether he has been 
awarded disability benefits by the SSA 
and if so, to indicate when the award was 
made.  Then, if indicated, the RO should 
obtain a copy of the SSA's decision and 
of the records upon which the award was 
based.

4.  The veteran should also be requested 
to submit medical evidence, such as a 
statement from a physician, supporting 
his contention that his cardiovascular 
disability is etiologically related to 
his PTSD.

5.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist who has not examined him 
previously, if available, to determine 
the extent of impairment from the 
veteran's PTSD.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations of the veteran's 
PTSD should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the new schedular 
criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's PTSD.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's PTSD from those of any 
other diagnosed disorder.  In addition, 
if any other psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder was 
caused or chronically worsened by the 
service-connected PTSD.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
PTSD, including whether it renders him 
unemployable.  The examiner should also 
assign a GAF score consistent with DSM IV 
based upon the PTSD.  The examiner should 
explain what the assigned code 
represents.  The claims files must be 
made available to and reviewed by the 
physician.  The physician should be 
requested to state, in writing, whether 
he or she has reviewed the claims files.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed. 

6.  Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
psychiatric examination and opinions, 
have been conducted and completed in 
full.  If any development is incomplete, 
the RO should take appropriate corrective 
action. 

7.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues remaining on 
appeal, to include consideration of 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

8.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


